Title: To Thomas Jefferson from St. George Tucker, 11 December 1793
From: Tucker, St. George
To: Jefferson, Thomas



Dear Sir
Williamsburg, Decr: 11th: 1793.

This Letter will be delivered to you by my son in law John Randolph, who has resided in philadelphia for some time, with intent to avail himself of the instruction and friendship of the Attorney General of the United States, in the pursuit of his professional studies, and in his entry into life: I have some reason to apprehend that some degree of misunderstanding has subsisted between them lately, which, together with Mr. Randolph’s removal from phila. renders the benefits which I flattered myself my son would derive from his patronage at least doubtful. The season of the year is such that I am unwilling to press his immediate return to Virginia: might I presume so far on your Attachment to those of your native country, who wish to improve themselves, as to sollicit your friendship and advice to him? I know, Sir, that I am not authorised to make this request upon any other footing. Permit me then to place it upon that ground, and to assure you that it is equally dictated by my Anxiety for the advancement of my son, & by that esteem with which I have the honor to be, Sir, Your very obedt: hble Servt.

S: G: Tucker

